Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-8 are pending in Instant Application. 
Response to Arguments
3.	Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. Below is examiner’s response to the arguments:
Applicant: applicant’s representative argues that “Shafigh fails to teach a client providing a sensor signal and an application layer processing the sensor signal into a measured value”.
Examiner: Shafigh, ¶ 0074, teaches when a service is requested by a user through the web server using the mobile app, the mobile app issues an API call to the web server while such a call may be made through the various communications services such as SignalR. So, a client provides a sensor signal. 
	In addition, Shafigh, ¶ 0069, teaches when a user establishes a communication session with one or more applications provided by server, API calls may be made through a load balancer to access data and information stored on media servers. This API calls may be made through the various communications services such as SignalR. So, an application layer processing the sensor signal into a measured value.  
	So Shafigh teaches the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0012738 issued to Shafigh. 
	As per claim 1, Shafigh teaches a hardware-software communication system for sensor signal monitoring in process automation technology (Shafigh: ¶ 0070 – Media servers 415, 420, and 425 may provide various services, such as a VoIP (Voice over IP) socket, a web socket, and HTTP stream, a white board that allows for interaction between users, video and audio services, and various layers, such as SignalR for providing communications for various platforms to the whiteboard application), comprising: a client including a measurement transducer providing the sensor signal (Shafigh: ¶ 0074 –  teaches when a service is requested by a user through the web server using the mobile app, the mobile app issues an API call to the web server while such a call may be made through the various communications services such as SignalR. So, a client provides a sensor signal); a system layer (Shafigh: social learning server system (108)); and an application layer configured to process the sensor signal into a measured value (Shafigh, ¶ 0069, teaches when a user establishes a communication session with one or more applications provided by server, API calls may be made through a load balancer to access data and information stored on media servers. This API calls may be made through the various communications services such as SignalR. So, an application layer processing the sensor signal into a measured value), wherein the client and the system layer are communicatively connected and are configured to communicate with one another for transferring the sensor signal to the system layer and for transferring the measured value received from the application layer to the client (Shafigh: Fig. 1 – teaches users (client) and social learning server system (system layer) are connected via host site; while ¶ 0070, Fig. 4 – teaches media servers 415, 420, and 425 may provide various services, such as a VoIP (Voice over IP) socket, a web socket, and HTTP stream, a white board that allows for inter action between users, video and audio services, and various layers, such as SignalR for providing communications for various platforms to the whiteboard application), wherein the system layer and the application layer are interconnected and are configured to communicate with one another independently of the client for transferring the sensor signal to the application layer and for sending the measured value to the system layer (Shafigh: Fig. 1 – social server system (system layer) and educational services system (application layer) are interconnected; while ¶ 0069 – teaches when a user establishes a communication session with one or more applications provided by server 405, API calls may be made through a load balancer 410 to access data and the function of the load balancer is to route the API request to the nearest server, or to route it to the server that has the most capacity available at the time of the request), and wherein the system layer is implemented as a server (Shafigh: social learning server system (system layer is a server)).

	As per claim 2, Shafigh teaches the hardware-software communication system according to claim 1, wherein the client and the system layer are configured to communicate via a network protocol (Shafigh: ¶ 0042, Fig. 1 – a host site 120 provides a multiplicity of end-users 124 access to the Social learning server system 108 by way of a communications network, such as the Internet).

	As per claim 3, Shafigh teaches the hardware-software communication system according to claim 2, wherein the server is designed as a web service and the network protocol is HTTP or HTTPS (Shafigh: ¶ 0070 – media servers may provide various services, such as a VoIP (Voice over IP) socket, a web
socket, and HTTP stream).

	As per claim 4, Shafigh teaches the hardware-software communication system according to claim 1, further comprising: an additional client embodied as one of the following: a measurement transducer as a thin client, a control system, and a remote access via web browser (Shafigh: Fig. 1 – teaches multiple users (additional client); while ¶ 0069 – the various processes may be monitored and/or controlled by system administrators using a control panel (control system)).

	As per claim 5, Shafigh teaches the hardware-software communication system according to claim 1, wherein the system layer and the application layer are suitable to be embodied as a software version, and the hardware- software communication system includes at least a first software version and a second software version and a routing component, wherein the routing component is suitable to connect said first version and/or said second version to the client (Shafigh: ¶ 0067, Fig. 4 – teaches the web application 400 is designed to be compatible with and accessible by not only desktop or laptop computer based systems, but also mobile systems such as, for example, tablets or other devices using the IOS or Android operating systems (different software versions) while ¶ 0069 – teaches When a user establishes a communication session with one or more applications provided by server 405, API calls may be made through a load balancer 410 to access data and information stored on media servers and the function of the load balancer is to route the API request to the nearest server, or to route it to the server that has the most capacity available at the time of the request).

	As per claim 7, Shafigh teaches the hardware-software communication system according to claim 5, wherein the first software version and the second software version are constructed like a web service, and the routing component is a load balancer for HTTP or HTTPS (Shafigh: ¶ 0068 – teaches web application 400 includes a webapps web server 405. This server may provide services such as the various Applications while ¶ 0069 – teaches when a user establishes a communication session with one or more applications provided by server 405, API calls may be made through a load balancer 410 to access data and information stored on media servers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 6 is rejected under 35 USC 103 as being obvious over US 2016/0012738 issued to Shafigh in view of US 7,558.843 issued to Lipscomb et al. (Lipscomb).
(Shafigh: Fig. 1 – teaches multiple users), 
Shafigh however does not explicitly teach and the routing component is suitable to initially connect both clients to the first version and then connect at least one client only to the second version.
Lipscomb however explicitly teaches and the routing component is suitable to initially connect both clients to the first version and then connect at least one client only to the second version (Lipscomb: Col. 4, ll. (59-63) – provide a web-based business information system that can be upgraded in a manner that allows certain accounts to upgrade to a new version as soon as they are ready (at least one client gets the second upgraded version), while at the same time allowing other accounts to maintain access to the current version).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shafigh in view of Lipscomb to teach that the routing component is suitable to initially connect both clients to the first version and then connect at least one client only to the second version. One would be motivated to do so as the system can provide a web-based business information system that can be upgraded in a manner that allows certain accounts to upgrade to a new version as soon as they are ready (at least one client gets the second upgraded version), while at the same time allowing other accounts to maintain access to the current version (Lipscomb: Col. 4, ll. (59-63)).

6.	Claim 8 is rejected under 35 USC 103 as being obvious over US 2016/0012738 issued to Shafigh in view of US 6,883.124 issued to Wiczer (applicant IDS).
	As per claim 8, Shafigh teaches the hardware-software communication system according to claim 1, wherein the client comprises remote access via a web browser (Shafigh: Fig. 2 – teaches users connecting thru internet while ¶ 0071 – teaches users use web site), 
Shafigh however does not explicitly teaches and the web browser is suitable to display a web page with a simulated measurement transducer.
Wiczer however explicitly teaches the web browser is suitable to display a web page with a simulated measurement transducer (Wiczer: Fig. 3, Col. 2, ll. (20-21) – teaches a website ordering process for the adaptable transducer interface while Col. 3, ll. (11-13), Fig. 1 – teaches a user's personal computer 12 to interface over a communication network 14 with three transducer elements).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shafigh in view of Wiczer to teach that the web browser is suitable to display a web page with a simulated measurement transducer. One would be motivated to do so as a user’s personal computer can interface over a network with transducer element and do website ordering process (Wiczer: Fig. 1, Fig. 3, Col. 2, ll. (20-21), Col. 3, ll. (11-13)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SM A RAHMAN/Primary Examiner, Art Unit 2458